Appellant was convicted of the offense of violating an ordinance of the city of Tuscaloosa, specified, by having whisky in her possession.
The portions of the oral charge of the trial court complained of here will not be reviewed, since no exception was reserved thereto in the manner prescribed by law. Reeder v. State,210 Ala. 114, 97 So. 73; Ex parte State ex rel. Smith, etc. (Montgomery v. State), 204 Ala. 389, 85 So. 785.
The court was acting within its rightful province in sentencing the defendant to work out the fine and costs at hard labor for the city at the rate of 40 cents per day, and in imposing six months' hard labor for the city as additional punishment to that imposed by the jury. Guin v. City of Tuscaloosa, ante, p. 61, 106 So. 64.
The evidence obtained by search of defendant's residence was properly admitted whether or not the officers had a search warrant for the premises when the search was made. Banks v. State, 207 Ala. 179, 93 So. 293, 24 A.L.R. 1359.
The evidence was in conflict. There was no error in refusing the general affirmative charge requested by appellant.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.